Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-17-2005

Nathan F. v. Parkland Sch Dist
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2295




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Nathan F. v. Parkland Sch Dist" (2005). 2005 Decisions. Paper 996.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/996


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 04-2295


NATHAN F., A MINOR, BY AND THROUGH HIS PARENTS AND NATURAL
               GUARDIANS, HARRY F. AND AMY F.;
            HARRY F.; AMY F., IN THEIR OWN CAPACITY

                               Appellants

                                    v.

                THE PARKLAND SCHOOL DISTRICT




             On Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                         (D.C. No. 03-cv-04714)
              District Judge: Honorable James K. Gardner




            Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                             June 2, 2005

      Before: FUENTES, GREENBERG, and COWEN, Circuit Judges.

                          (Filed June 17, 2005)

                       OPINION OF THE COURT
FUENTES, Circuit Judge.

       This case involves an attorney’s fee petition under the Individuals with Disabilities

Education Act. The plaintiffs filed a fee petition in the District Court, based on a provision

in a private settlement with the Parkland School District, providing that the settlement be

considered a “judicial consent decree” for fee-shifting purposes. However, the District Court

held that the provision could not be given effect, depriving the plaintiffs of the prevailing

party status necessary to prevail in a fee petition. The District Court also rejected the petition

because it found that the plaintiffs had not attained a sufficient change in their legal

relationship with the school district to render them prevailing parties in the dispute. We will

affirm on the first ground, as our precedent requires some actual judicial imprimatur in order

for a settlement to confer prevailing party status.

                                                I.

       Nathan F.’s parents brought an administrative action under the Individuals with

Disabilities Education Act (IDEA) to compel his dual-enrollment in a public school and

private school in order to address certain disabilities. The matter was settled privately by the

parties, and the settlement contained a provision stating that the settlement “shall have the

effect of [a] judicial consent decree for purposes of [the fee-shifting statute] entitling the

Parents to seek reimbursement for attorney’s fees and costs in an appropriate forum; however

nothing set forth in this Agreement shall compel any award of attorney’s fees and costs.”

The parents sought attorney’s fees, but the District Court rejected their petition because it



                                                2
found that the parents were not “prevailing parties” as understood in the fee-shifting context.

The District Court held that private settlements could not confer such status and the judicial

consent decree provision was invalid as the parties could not create judicial approval merely

by agreement. The District Court also found that the settlement did not provide sufficient

relief to Nathan to find a material alteration in the legal relationship between the parties, also

precluding fees. The parents appeal both findings.

                                               II.

       The IDEA, 20 U.S.C. §§ 1400 et seq., provides that “[i]n any action or proceeding

brought under this section, the court, in its discretion, may award reasonable attorneys’ fees

as part of the costs to the parents of a child with a disability who is the prevailing party,” 20

U.S.C. § 1415(i)(3)(B). “The Supreme Court has held that ‘plaintiffs may be considered

“prevailing parties” for attorney’s fees purposes if they succeed on any significant issue in

litigation which achieves some of the benefit the parties sought in bringing suit.’” John T.

ex rel. Paul T. v. Del. County Intermediate Unit, 318 F.3d 545, 560 (3d Cir. 2003) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (quoting Nadeau v. Helgemoe, 581 F.2d 275,

278-79 (1st Cir. 1978))). “Accordingly, ‘[t]he touchstone of the prevailing party inquiry must

be the material alteration of the legal relationship of the parties in a manner which Congress

sought to promote in the fee statute.’” Id. (quoting Tex. State Teachers Ass’n v. Garland

Indep. School Dist., 489 U.S. 782, 792-93 (1989)).

       “[T]he [Supreme] Court [has] distinguished between court-approved settlements and



                                                3
private settlements, stating that ‘private settlements do not entail the judicial approval and

oversight involved in consent decrees.       And federal jurisdiction to enforce a private

contractual settlement will often be lacking unless the terms of the agreement are

incorporated into the order of dismissal.’” Truesdell v. Phila. Hous. Auth., 290 F.3d 159,

164 (3d Cir. 2002) (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health

& Human Res., 532 U.S. 598, 604 n.7 (2001)). Accordingly, we have required that private

settlements be judicially sanctioned in order to confer prevailing party status for IDEA fee-

shifting purposes. See John T. ex rel. Paul T. v. Del. County Intermediate Unit, 318 F.3d

545, 560 (3d Cir. 2003) (refusing to find prevailing party status where, “[a]lthough [plaintiff]

undoubtedly realized an objective of his litigation upon obtaining an acceptable IEP which

placed him in the public schools, this result was not ‘judicially sanctioned’” because

“[plaintiff] and the DCIU developed the IEP through negotiations out of court, and no court

has endorsed the agreement with a ‘judicial imprimatur’”); cf. Truesdell, 290 F.3d at 165

(finding a stipulated settlement to be “judicially sanctioned” because it: (1) contained

mandatory language, (2) was entitled “Order,” (3) bore the signature of the District Court

judge, and (4) provided for judicial enforcement).1

       There is only one distinguishing factor between this case and John T. on the prevailing


       1
        Although Truesdell was decided in the § 1988 fee-shifting context, we have noted
that decisions concerning the meaning of “prevailing party” as used in § 1988 are
“‘generally applicable in all cases in which Congress has authorized an award of fees to a
“prevailing party.”’” John T., 318 F.3d at 555 n.4 (quoting Hensley, 461 U.S. at 433 n.7).


                                               4
party issue: here, the settlement contained the provision purportedly giving it the effect of a

consent decree for IDEA fee-shifting purposes. However, the Supreme Court, in discussing

the distinction between consent decrees and private settlements, noted the presence of

oversight and approval by a court in the former category. Parties cannot create such judicial

imprimatur by stipulation, and therefore the provision referenced above cannot be given

effect. Accordingly, this case is controlled by Truesdell and John T., and the facts are

materially indistinguishable from those in John T., in which prevailing party status was found

to be lacking. Because the plaintiffs cannot be considered prevailing parties for IDEA fee-

shifting purposes, their petition for fees must be denied.2

                                             III.

       For the reasons discussed above, we will affirm the decision of the District Court

denying attorney’s fees.




       2
        We need not consider whether the District Court was correct in holding that there
was an insufficient change in the parties’ legal relationship to confer prevailing party
status on the plaintiffs.

                                              5